Citation Nr: 0603759	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  00-12 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  

3.  Entitlement to an evaluation in excess of 30 percent for 
status post meniscectomy of the left knee, with traumatic 
arthritis.  

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the right knee.  

5.  Entitlement to an evaluation in excess of 10 percent for 
a low back strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955 and from March 1956 to September 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Waco, Texas Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In September 2005, the veteran and his spouse presented 
testimony at a hearing held at the RO before the undersigned.  
A transcript of the proceeding is of record.  At the 
conclusion of the hearing, the veteran submitted additional 
evidence accompanied by a waiver of RO review of such 
evidence.  

During the hearing, the veteran raised the issue of service 
connection for rheumatoid arthritis.  This issue has yet to 
be developed by the RO.  Accordingly, it is referred to the 
RO for appropriate action.  

The issues of the evaluations for the veteran's service-
connected left and right knee disabilities and low back 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran has tinnitus that has been etiologically 
linked to his military service.  

2.  The veteran has bilateral hearing loss manifested by 
Level I hearing acuity in each ear.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).  

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.85-4.87 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  In 
March 2005, by way of a letter, the RO advised the appellant 
of what evidence, if any, was necessary to substantiate his 
claim and it indicated which portion of that evidence the 
appellant was responsible for sending to VA and which portion 
of that evidence VA would attempt to obtain on behalf of the 
appellant.  Finally, the letter advised the veteran of the 
evidence it had received in connection with the claim.  
Thereafter, the veteran submitted results from a private 
audiological examination, VA outpatient treatment records 
were obtained, and the veteran was afforded VA examinations.  
Finally, the veteran was afforded an opportunity to testify 
before the undersigned at a hearing in September 2005.

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  In 
view of the Board's favorable decision with respect to the 
claim for service connection for tinnitus, further assistance 
is unnecessary to aid the appellant in substantiating the 
claim.  Accordingly, appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Service Connection for Tinnitus

The veteran contends that he has tinnitus that was initially 
incurred during his military service.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran's DD-214 reflects that he served in the Air Force 
with a primary MOS as an Aircraft Sensor Systems Technician.  
His service medical records do not show complaints or 
treatment for tinnitus.  Service hearing conservation data, 
however, noted that he served on the flight line.  Audiograms 
in 1970 and 1972 showed high frequency hearing loss.  

During VA audiologic examinations in December 2003, May 2004, 
and February 2005 the veteran described intermittent high-
pitched ringing perceived in one or both of his ears.  The 
ringing occurred about once a week and lasted for 5-10 
minutes.  

The veteran was afforded a private audiologic examination in 
October 2005.  At such time, he reported a history of jet 
engine noise exposure during his service in the military.  
The examiner noted that the veteran had tinnitus and high 
frequency hearing loss.  Based upon his service history and 
documented high frequency hearing loss, the examiner opined 
that current tinnitus was caused by noise exposure in the 
military.  

During the hearing in September 2005, the veteran reported 
that he had no post-service history of exposure to loud 
noises since service in the Air Force.  

Upon review of the evidence of record, the Board finds that 
the criteria for service connection for tinnitus have been 
met.  Tinnitus is defined as a "noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  It is usually 
subjective in type."  Dorland's Illustrated Medical 
Dictionary, 29th Edition, (2000)(emphasis added).  Due to the 
subjective nature of the disorder, the veteran, as a 
layperson is competent to testify as to his symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Moreover, the 
veteran's lay statements that he experienced tinnitus since 
service are competent to establish continuity of 
symptomatology since service, as he is also competent to 
testify that the ringing in his ears started coincident with 
that noise exposure and have continued since then.  See 
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).  Moreover, 
the audiologic examiner in October 2005 linked tinnitus to 
noise exposure during service.  

Considering such, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the evidence supports a 
grant of service connection for tinnitus.  

Evaluation of Bilateral Hearing Loss

The veteran contends that a compensable evaluation is 
warranted for his service-connected hearing loss.  During the 
hearing in September 2005, the veteran reported that he could 
not hear his turn signal indicator when driving.  His wife 
testified that she frequently asked him to turn down the 
television set.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometric tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.86 (2005).  
Hearing loss evaluations are determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2005).  
Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I


On the authorized audiological evaluation in June 2000 pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
0
5
20
40
16
LEFT
0
15 
35
55
26

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The assessment was mild to moderately-severe sloping 
sensorineural hearing loss.  Such audiometric findings result 
in a Level I evaluation for both ears.  Application of these 
findings to Table VII results in a noncompensable evaluation.  
38 C.F.R. § 4.86 (2005).  

During a VA hearing evaluation in March 2001, the veteran 
requested hearing aids.  The examiner noted that he was a 
'borderline candidate.  An audiological examination revealed 
puretone thresholds as follows:  




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
15
25
45
24
LEFT
5
15 
40
60
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
These audiometric findings again result in Level I 
evaluations for both ears, and consequently, would result in 
a noncompensable evaluation.  38 C.F.R. § 4.86.  

The veteran underwent another VA hearing evaluation in 
December 2003.  An audiological examination revealed puretone 
thresholds as follows:  




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
20
40
55
34
LEFT
15
25
50
60
38

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
Applying the audiometric data to Table VI again results in 
Level I evaluations for each ear, and applying such results 
to Table VII results in a noncompensable evaluation.  
38 C.F.R. § 4.86.  


An audiological examination in February 2005 revealed 
puretone thresholds as follows:  




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
25
40
60
38
LEFT
20
30
55
65
43

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The assessment was normal to moderately-severe sensorineural 
bilateral hearing loss.  Applying this data to Table VI and 
Table VII results in a noncompensable evaluation.  38 C.F.R. 
§ 4.86.  

Finally, the veteran was seen for a private audiology 
examination in October 2005 by C. C., M.S.  An audiometric 
evaluation was undertaken.  Following testing, the examiner 
opined that the veteran had mild to moderate sensory neural 
hearing loss in the right ear, and severe to profound sensory 
neural hearing loss in the left ear.  The audiometric 
evaluations are uninterpreted and therefore cannot be used in 
rating the veteran's hearing loss.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (the Board may not interpret 
graphical representations of audiometric data).  

In this matter, although audiometric data shows a worsening 
of hearing acuity since initiation of the claim, application 
of that data to the rating criteria does not result in a 
compensable evaluation.  As such, the benefit sought on 
appeal is denied.  In making this determination, the Board in 
no way discounts the difficulties that the veteran 
experiences as a result of his hearing loss.  However, it 
must be emphasized that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designation assigned 
after audiometry results are obtained.  Hence, the Board has 
no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

Accordingly, the claim for a compensable evaluation bilateral 
hearing loss must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal. See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski , 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Service connection for tinnitus is granted.  

A compensable evaluation for bilateral hearing loss is 
denied.  


REMAND

The Board finds that additional development is warranted with 
respect to the issue of the evaluation of the veteran's 
bilateral knee and low back disabilities.  In this respect, 
during the hearing in September 2005, the veteran identified 
pertinent orthopedic treatment records that were not 
associated with his claims folder.  Specifically, he noted 
treatment for his bilateral knee condition, and presumably 
for his back condition, through an outpatient clinic at Fort 
Sam Houston.  

In addition, at the conclusion of the hearing, the veteran 
submitted various private treatment records from the Brooke 
Army Medical Center, Dr. R. N., and the South West Texas 
State University Health Clinic and VA outpatient treatment 
records.  He also submitted authorizations for VA to obtain 
treatment records from Dr. R. K. and Dr. N.  

It does not appear that there has been an attempt to obtain 
the identified records.  As such, the Board finds that 
additional development is warranted in order to attempt to 
obtain the records.  See, 38 U.S.C.A. § 5103A.  Additionally, 
the RO should give the veteran another opportunity to further 
identify the outstanding treatment records, as well as 
present information and/or evidence pertinent to the claim 
remaining on appeal.  See 38 U.S.C.A § 5103(b)(1) (West 
2002).  After providing the appropriate notice, the RO should 
obtain any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2005).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:  

1.  The RO should attempt to obtain 
current outstanding medical treatment 
records at Fort Sam Houston.  In 
addition, the RO should attempt to obtain 
identified private treatment records for 
which the veteran has previously provided 
authorization by following the procedures 
set forth in 38 C.F.R. § 3.159 (2005).  
All records and/or responses received 
should be associated with the claims 
file.  

2.  The RO should obtain from the Austin 
VAMC copies of all records of treatment 
for and/or evaluation of the veteran for 
the veteran's bilateral knee and low back 
disabilities from February 2005 to the 
present time.  

3.  After completing the requested 
action, the RO should readjudicate the 
claims on appeal in light of all 
pertinent evidence and legal authority.  
In the benefit sought on appeal remains 
denied, the RO must furnish to the 
veteran and his representative an 
appropriate Supplemental Statement Of the 
Case ( to specifically include 
consideration of all evidence added to 
the claims folder since March 2005), and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


